





THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 (“THE
ACT”) OR UNDER THE SECURITIES OR BLUE SKY LAWS OF ANY STATE (THE “LAWS”).  THESE
SECURITIES MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE
ABSENCE OF A REGISTRATION AND QUALIFICATION OF THESE SECURITIES UNDER THE ACT
AND THE LAWS OR AN OPINION OF COUNSEL SATISFACTORY TO THE ISSUER THAT SUCH
REGISTRATION AND QUALIFICATION ARE NOT REQUIRED UNDER THE ACT AND THE LAWS.







WARRANT AGREEMENT




THIS WARRANT AGREEMENT (this “Agreement”) is entered into and effective as of
the effective date shown on Exhibit B (the “Effective Date”), by and between
BillMyParents, Inc., a Colorado corporation (the “Company”), and the
Warrantholder shown on Exhibit A (“Warrantholder”).  




NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained in this Agreement, the Company and the Warrantholder certify and agree
as follows:




1.

Grant of the Right to Purchase Stock.  For value received, the Company hereby
grants to Warrantholder, and Warrantholder is entitled to, upon the terms and
subject to the conditions set forth in this Agreement, a warrant (the “Warrant”)
to purchase from the Company, at Warrantholder’s option, the number of shares
(the “Number of Shares”) of the Company’s Common Stock at the purchase price set
forth on Exhibit A (the “Exercise Price”). For purposes of this Warrant, the
Common Stock described herein shall be referred to as the “Shares”.  




2.

Exercise Period.  Commencing immediately, the Warrant may be exercised with
respect to all or a portion of the Shares, and shall be exercisable during the
term of the Warrant which expires on the expiration date (the “Expiration Date”)
shown on Exhibit A, after which date this Warrant shall terminate as to any
unexercised portion hereof..




3.

Exercise of the Purchase Rights.  Subject to this Agreement, the purchase rights
set forth in this Agreement are exercisable by Warrantholder at any time prior
to the expiration of the applicable term set forth in Section 2, by tendering to
the Company at its principal office a notice of exercise in the form attached to
this Agreement as Exhibit B (the “Notice of Exercise”), duly completed and
executed, together with a cashier’s check or wire transfer (or other mode of
payment acceptable to the Company) in the amount of the aggregate purchase price
of the Shares to be purchased, together with all applicable transfer taxes, if
any; provided, however, in no event may Warrantholder exercise less than lesser
of the minimum share exercise quantity (the “Minimum Share Exercise Quantity”)
as shown on Exhibit A or the number of unexercised Shares in any single Notice
of Exercise.  Upon receipt of the Notice of Exercise and the payment of the
purchase price therefore, the Company shall issue to Warrantholder a share
certificate for the number of Shares purchased.




4.

Reservation of Shares.  The Company shall at all times have authorized and
reserved a sufficient number of shares of its Common Stock to provide for the
exercise of the rights to purchase the Shares as provided in this Agreement.




5.

No Rights as Shareholder.  This Agreement does not entitle Warrantholder to any
voting rights or other rights as a shareholder of the Company prior to the
issuance of a stock certificate representing the Shares.




6.

Warrant Nontransferable.  The Warrant may not be sold, pledged, assigned or
transferred in any manner without the written consent of the Company.




7.

Adjustments of Warrant Price and Number of Shares.  The number and character of
Shares issuable upon exercise of this Warrant (or any shares of stock or other
securities or property at the time receivable or issuable upon exercise of this
Warrant) and the Warrant Price therefore, are subject to adjustment upon the
occurrence of the following events:




(a)

Adjustment for Reclassification, Reorganization or Merger.  In case of any
reclassification or change of the outstanding securities of the Company or of
any reorganization of the Company (or any other corporation the stock or
securities of which are at the time receivable upon the exercise of this
Warrant) on or after the date hereof, or in case, after such date, the Company
(or any such other corporation) shall merge with or into another corporation or
convey all or substantially all of its assets to another corporation, then and
in each such case the Holder of this Warrant, upon the exercise hereof at any
time after the consummation of such reclassification, change, reorganization,
merger or conveyance, shall be entitled to receive, in lieu of the stock or
other securities and property receivable upon the exercise hereof prior to such
consummation, the stock or other securities or property to which such Holder
would have been entitled upon such consummation if such Holder had exercised
this Warrant immediately prior thereto, all subject to further adjustment as
provided in paragraph (b) hereof; in such case, the terms of this Section 7(a)
shall be applicable to the shares of stock or other securities properly
receivable upon the exercise of this Warrant after such consummation.




(b)

Adjustment for Stock Splits, Stock Dividends, Recapitalization, etc.  The
Warrant Price of this Warrant and the number of Shares issuable upon exercise of
this Warrant shall each be proportionally adjusted to reflect any stock
dividend, stock split, reverse stock split, combination of shares,
reclassification, recapitalization or other similar event affecting the number
of outstanding Shares that occurs after the date of the Warrant.




1.

Other Adjustments.  Except as provided in Section 7, no adjustment on account of
dividends or interest on Common Stock as the case may be, will be made upon the
exercise hereof.




2.

No Fractional Shares.  No fractional shares of Common Stock will be issued in
connection with any exercise hereunder.  In lieu of any fractional shares which
would otherwise be issuable, the Company shall pay cash equal to the product of
such fraction multiplied by the fair market value of one share of common stock
on the date of exercise, as determined in good faith by the Company’s Board of
Directors.




3.

Representations and Warranties of Warrantholder.  The Warrantholder represents
and warrants as follows:




(a)

The Warrantholder understands that the Company has limited business operations
and revenues to date.  The Warrantholder has had adequate opportunity to obtain
publicly available information concerning the business of the Company.  The
Company has not nor does it have any obligation to disclose any material
non-public information to Warrantholder, nor will the Company have any
obligation to update Warrantholder with any material non-public information of
which it may become aware after the date hereof.  The Warrantholder has such
knowledge and experience in financial and business matters as to be capable of
evaluating the merits and risks of an investment in the Company, is able to bear
the risks of an investment in the Company and understands the risks of, and
other considerations relating to, the purchase of its Securities.




(b)

Any Securities to be acquired hereunder are being acquired by the Warrantholder
for the Warrantholder's own account for investment purposes only and not with a
view to resale or distribution.




(c)

Warrantholder either has a pre-existing personal or business relationship with
the Company or its officers, directors or controlling persons, or by reason of
Warrantholder’s business or financial experience, or the business or financial
experience of their professional advisors who are unaffiliated with and who are
not compensated by the Company, directly or indirectly, have the capacity to
protect their own interests in connection with any purchase of the Company’s
Securities.




(d)

Warrantholder is not aware of the publication of any advertisement in connection
with the offer or sale of the Securities.  




(e)

The Warrantholder understands that the Securities have not been registered under
the Securities Act of 1933, as amended (the "Securities Act"), the securities
laws of any state thereof or the securities laws of any other jurisdiction, nor
is such registration contemplated.  The Warrantholder understands and agrees
further that the Securities must be held indefinitely unless they are
subsequently registered under the Securities Act and appropriate state
securities laws or an exemption from registration under the Securities Act and
appropriate state securities laws covering the sale of the Securities as
applicable, is available.  The Warrantholder understands that legends stating
that the Securities has not been registered under the Securities Act and state
securities laws and setting out or referring to the restrictions on the
transferability and resale of the Securities will be placed on the certificates
representing the Securities.  The Warrantholder's overall commitment to the
Company and other investments that are not readily marketable is not
disproportionate to the Warrantholder's net worth and the Warrantholder has no
need for immediate liquidity in the Warrantholder's investment in the Company.




(f)

The Warrantholder has had the opportunity to review the Company’s public reports
filed with the Securities and Exchange Commission (the “SEC Filings”).  The
Warrantholder has not been furnished any literature other than the SEC Filings
and is not relying on any information, representation or warranty by the Company
or any of its affiliates or agents, other than information contained in the SEC
Filings, in determining whether to purchase any of the Company’s Securities.  




(g)

The Warrantholder understands that certain forward-looking statements that may
be contained in the SEC Filings by their nature involve significant elements of
subjective judgment and analysis that may or may not be correct; that there can
be no assurance that such forward-looking statements will be accurate; and that
such forward-looking statements should not be relied on as a promise or
representation of the future performance of the Company.




(h)

The Warrantholder has consulted to the extent deemed appropriate by the
Warrantholder with the Warrantholder's own advisers as to the financial, tax,
legal and related matters concerning an investment in the Company and on that
basis believes that an investment in the Company is suitable and appropriate for
the Warrantholder.




(i)

If the Warrantholder is a natural person, he or she has the legal capacity and
all requisite authority to purchase the Securities and to perform all the
obligations required to be performed by the Warrantholder hereunder.  If the
Warrantholder is a corporation, partnership, trust or other entity, it is
authorized to purchase the Securities and otherwise to comply with its
obligations under this Agreement.  The person signing this Agreement on behalf
of such entity is duly authorized by such entity to do so.  Such execution,
delivery and compliance by or on behalf of the Warrantholder does not conflict
with, or constitute a default under, any instruments to which the Warrantholder
is bound, any law, regulation or order to which the Warrantholder is subject, or
any agreement to which the Warrantholder is a party or by which the
Warrantholder is or may be bound.




(j)

The principal residence of the Warrantholder is in the jurisdiction indicated
below the Warrantholder's signature hereto, or if the Warrantholder is a
corporation, partnership, trust or other entity, such Warrantholder is organized
and qualified under the law of the state indicated below.




(k)

The Warrantholder acknowledges that legal counsel to the Company does not
represent any Warrantholder, and that legal counsel to the Company shall owe no
duties directly to that Warrantholder.  The Warrantholder acknowledges that
legal counsel to the Company has not represented the interests of Warrantholder,
or any documents or agreements related to the investment, including this
Agreement.  The Warrantholder represents and warrants that it has not revealed
or disclosed any confidential information to legal counsel to the Company, and
that Warrantholder has either engaged independent legal counsel to represent
them with respect to the investment, or has had the opportunity to do so.




(l)

The Warrantholder is an "accredited investor" within the meaning of Rule 501 of
Regulation D under the Securities Act.




1.

Tax Issues.  Warrantholder acknowledges that Company has given Warrantholder no
tax advice regarding the Warrant.




2.

Reserved.




3.

Representations and Warranties.  The Company hereby represents and warrants, to
and for the benefit of the Warrantholder, as follows:




3.1

Company Duly Organized.  Company is a corporation duly organized, validly
existing and in good standing under the laws of the state of Colorado and has
all necessary power and authority to perform its obligations under this Warrant;




3.2

Warrant Duly Authorized.  The execution, delivery and performance of this
Warrant has been duly authorized by all necessary actions on the part of Company
and constitutes the legal, valid and binding obligation of the Company,
enforceable against the Company in accordance with its terms;




3.3

No Conflicts.  This Warrant does not violate and is not in conflict with any of
the provisions of the Company’s Articles of Incorporation or Bylaws; and




3.4

Issuance of Shares.  The Company covenants that all Shares that may be issued
upon the exercise of rights represented by this Warrant, upon exercise of the
rights represented by this Warrant and payment of the Exercise Price, all as set
forth herein, will be duly authorized, validly issued, fully paid and
nonassessable and free from all liens and charges in respect of the issue
thereof.  The Company agrees that its issuance of this Warrant shall constitute
full authority to its officers who are charged with the duty of executing stock
certificates to execute and issue the necessary certificates for securities of
the Company upon the exercise of this Warrant.




4.

Miscellaneous.




4.1

Governing Law.  This Agreement is made in San Diego County, California, and it
shall be construed exclusively in accordance with and governed in all respects
by the laws of the State of California without regard to California’s
conflict-of-law provisions.  All parties hereby consent to the exclusive venue
and jurisdiction of the federal and state courts located in San Diego County,
California for any and all claims arising from or related to this Agreement.




4.2

Entire Agreement.  This Agreement constitutes the final, complete and exclusive
agreement between the parties pertaining to the subject of this Agreement, and
supersedes all prior and contemporaneous agreements.  None of the provisions of
this Agreement shall be deemed, or shall constitute, a waiver of any other
provision, whether or not similar, nor shall any waiver constitute a continuing
waiver.  No waiver shall be binding unless executed in writing by the party
making the waiver.  Any changes or supplements to this Agreement must be in
writing and signed by both of the parties.




4.3

Assignment.  This Agreement shall be binding on, and shall inure to the benefit
of, the parties and their respective heirs, legal representatives, successors
and permitted assigns.  Any assignment of the Warrant by Warrantholder shall be
subject to receipt of the prior written consent of the Company and the assignee
agreeing to all of the representations, warranties and covenants contained
herein.




4.4

Notices, Etc.  All notices, requests, demands or other communications that are
required or permitted under this Agreement shall be in writing and shall be
deemed to have been given at the earlier of the date when actually delivered to
a party or three (3) days after being deposited in the United States mail,
postage prepaid, return receipt requested, and addressed as follows, unless and
until any of such parties notifies the others in accordance with this Section of
a change of address:




The “Company”:

BillMyParents, Inc.

6190 Cornerstone Court, Suite 216

San Diego, CA 92121

Attention: Chief Financial Officer




“Warrantholder”:

See Exhibit A




4.5

Cost and Expenses of Enforcement.  If any legal action or any arbitration or
other proceeding is brought for the enforcement of this Agreement, the
successful or prevailing party or parties shall be entitled to recover
attorneys’ fees and other costs incurred in or associated with that action or
proceeding, in addition to any other relief to which such party may be entitled.




4.6

Severability.  In the event that any one or more of the provisions contained in
this Agreement or in any other document referenced in this Agreement, shall, for
any reason, be held to be invalid, illegal or unenforceable in any respect, such
invalidity, illegality or unenforceability shall not affect any other provision
of this Agreement or any other such document.




4.7

Time is of the Essence.  Time is of the essence in construing each provision of
this Agreement.




4.8

Interpretation.  The headings set forth in this Agreement are for convenience
only and shall not be used in interpreting this Agreement.  The parties
acknowledge that each party has reviewed and revised, or have had an opportunity
to review and revise, this Agreement.  Therefore, the normal rule of
construction to the effect that any ambiguities are to be resolved against the
drafting party shall not be employed in the interpretation of this Agreement.  




4.9

Counterparts.  This Agreement may be executed in one or more counterparts, each
of which shall be deemed an original, but all of which taken together shall
constitute one and the same instrument.  A faxed signature shall be as valid as
an originally executed signature.




















IN WITNESS WHEREOF, the parties have caused this Warrant Agreement to be
executed as of the Effective Date.







BillMyParents, Inc.,







By: _________________________________

       Jonathan Shultz, Chief Financial Officer







Warrantholder







_____________________________

Patrick Kolenik





2













EXHIBIT A

WARRANT TERMS







Effective Date:

July 23, 2012

 

 

Warrantholder (including address):

Patrick Kolenik

Number of Shares:

2,000,000

 

 

Vesting Provisions:

166,674 shares to vest on the first month anniversary of the warrant’s effective
date and 166,666 shares to vest in the second through twelfth months’
anniversary of the warrants effective date.

 

 

Exercise Price:

$0.43

 

 

Expiration Date:

Five years from the effective date

 

 

Minimum Share Exercise Quantity:

25,000

 

 

Other Provisions:

In lieu of exercising this Warrant by payment of cash, this Warrant may also be
exercised at such time by means of a “cashless exercise” in which the
Warrantholder shall be entitled to receive a certificate for the number of
shares of Stock equal to the quotient obtained by dividing [(A-B) (X)] by (A),
where: (A) = Closing price of the Common Stock on the Business Day immediately
preceding the date of such election; (B) =  the Exercise Price of this Warrant,
as adjusted; and (X) = the number of shares of Stock issuable upon exercise of
this Warrant in accordance with the terms of this Warrant by means of a cash
exercise rather than a cashless exercise.  




IN WITNESS WHEREOF, the parties agree to the terms shown on this Exhibit A.




BillMyParents, Inc.,




By:  ________________________________

        Jonathan Shultz, Chief Financial Officer




Warrantholder







__________________________

Patrick Kolenik




Exhibit B




Notice of Exercise




To:

Chief Financial Officer

BillMyParents, Inc.







(1)

The undersigned Warrantholder (“Warrantholder”) hereby elects to purchase
____________________ (_______) shares of the Common Stock of BillMyParents,
Inc., a Colorado corporation (the “Company”), pursuant to the terms of the
Warrant Agreement dated as of ______________ (the “Warrant Agreement”) between
the Company and Warrantholder, and tenders herewith payment of the purchase
price for such shares in full, together with all applicable transfer taxes, if
any.




(2)

In exercising Warrantholder’s rights to purchase the Common Stock of the
Company, the undersigned hereby confirms and acknowledges the representations
made in Section 10 of the Warrant Agreement.




(3)

Please issue a certificate or certificates representing said shares of Common
Stock in the name of the undersigned or in such other name as is specified
below.







___________________________________

(Name)

___________________________________

(Address)







WARRANTHOLDER







By:  ________________________________




Name: ______________________________




Date: _______________________________








3





